Case: 14-13853   Date Filed: 04/16/2015   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13853
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:11-cr-80169-KLR-1



UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,


                                  versus


OMAR L. GARCIA,
                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 16, 2015)

Before TJOFLAT, WILSON and EDMONDSON, Circuit Judges.

PER CURIAM:
                 Case: 14-13853       Date Filed: 04/16/2015        Page: 2 of 2


       Thomas Butler, counsel for Omar Garcia in this direct criminal appeal, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the merit of the appeal is correct. Because independent examination

of the entire record reveals no arguable issues of merit, * counsel’s motion to

withdraw is GRANTED, and Garcia’s convictions and sentences are

AFFIRMED.




*
 Given the state of the record, we cannot decide issues of ineffective assistance of counsel or of
prosecutorial misconduct in this appeal.
                                                 2